 


EXHIBIT 10.6


FIRST AMENDMENT TO THE
SHARE EXCHANGE AND
PLAN OF REORGANIZATION AGREEMENT
This is a First Amendment to the Share Exchange and Plan of Reorganization
Agreement (the "Amended Agreement") by and between The Waters Club Worldwide,
Inc. ("WCW") and the Shareholders of WCW and Petrus Resources Corporation
("Petrus") dated as of the 15th day of October 2016.
WHEREAS, the parties entered into the Share Exchange and Plan of Reorganization
Agreement on March 3, 2016 (the "Agreement");
WHEREAS, the parties desire to amend the Agreement by providing that in lieu of
exchanging Petrus shares of common stock for all the common shares of WCW that
instead it will issue 20,000,000 shares of its common stock and 20,000,000
shares of its convertible preferred stock in exchange for all of the WCW common
and preferred shares;
WHEREAS, Petrus has failed to timely complete an acquisition as prescribed by
SEC rules and regulations;
NOW, THEREFORE, the parties agree as follows:
1.       WCW Preferred Stock.  WCW has amended its Articles of Incorporation to
provide for the designation of a series of 20,000,000 shares of convertible
preferred stock with super voting rights (the "WCW Preferred Stock"). The
Preferred Stock has been issued to Andrew Deme in exchange for 20,000,000 shares
of WCW common stock.
2.       Petrus Preferred Stock.  To facilitate the Agreement Petrus has
designated a series of convertible preferred stock (the "Petrus Preferred
Stock") with the same designations and preferences as the WCW Preferred Stock.
3.       The Exchange.  At closing Petrus shall exchange its common stock and
Petrus Preferred Stock for all of the WCW common stock and WCW Preferred Stock.
4.       Reference to 419 Transaction.  Since Petrus was unable to complete the
419 transaction in the time period mandated by the federal securities laws, all
reference to the 419 transaction is deleted.
5.       Ratification.  Except for the foregoing, all terms and conditions of
the Agreement are ratified and confirmed.
This Amendment is made as of the date set forth above.
 
[ex106sig.jpg]
 
 
 

--------------------------------------------------------------------------------

 